PER CURIAM:
EuGene Clowers appeals the district court’s order rejecting the recommendation of the magistrate judge to dismiss Clowers’ 42 U.S.C. § 1983 (2000) action for failure to prosecute but ultimately denying relief on Clowers’ complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Clowers v. Ozmint, No. 2:06-cv-02530-MBS, 2008 WL 876354 (D.S.C. filed Mar. 28, 2008; entered Mar. 31, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in *583the materials before the court and argument would not aid the decisional process.

AFFIRMED.